Citation Nr: 1117333	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Whether the apportionment of the Veteran's compensation benefits from June 1, 2006 to May 1, 2007, was proper.


WITNESSES AT HEARING ON APPEAL

Veteran and I.B.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 special apportionment decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), in which the RO granted the Veteran's former spouse an apportionment of the Veteran's compensation benefits from June 1, 2006 to March 1, 2007.  Specifically, the Veteran's former spouse was awarded $135 per month, effective from June 1, 2006, and $139 per month effective from December 1, 2006.  The award was terminated on March 1, 2007, based on evidence submitted by the Veteran's attorney in February; however, the date was amended to May 1, 2007, based on the divorce decree, dated in April 2007.  The Veteran timely appealed the May 2007 determination.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of that hearing is of record.  

VA's regulations provide that, if a hearing is scheduled for any party to a simultaneously contested claim, as is this case here, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument. Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713 (2010).  In this case, the Veteran's former wife was notified of the February 2011 Travel Board hearing and was given the opportunity to appear.  In a VA Form 21-0820, Report of General Information, it was noted that the Veteran's former spouse had contacted the RO and informed them that she was unable to attend the hearing because of her health.  She further reported that she would be unable to travel to the RO in the future and did not desire to have the hearing rescheduled.      




FINDINGS OF FACT

1.  The Veteran and his former spouse were married in March 2005 and divorced in April 2007; the divorce decree was issued in April 2007.         

2.  From February 2006 until the divorce in April 2007, the Veteran did not reside with his then-wife.  

3.  In May 2006, the Veteran's then-wife filed a claim for apportionment of the Veteran's compensation benefits; she maintained that she had experienced financial hardship since the Veteran left.   

4.  No documentary evidence has been presented showing that an apportionment of the Veteran's VA compensation benefits, from June 1, 2006 to May 1, 2007, would cause undue hardship on the Veteran.


CONCLUSION OF LAW

The apportionment of the Veteran's compensation benefits from June 1, 2006 to May 1, 2007, was proper.  38 U.S.C.A. § 5307 (West & Supp. 2010); 38 C.F.R. §§ 3.159, 3.450, 3.451 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Nonetheless, this appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  As such, the rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102 (2010).

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. § 19.102 (2010).

Here, the Veteran initially filed an NOD in July 2007, and a substantive appeal in July 2008.  The RO issued an SOC in June 2008 and provided a copy to the Veteran and his former spouse.  However, there is no indication in the record that the Veteran's former spouse was provided with the content of the Veteran's appeal.  Nevertheless, she was informed of the February 2011 Travel Board hearing and declined to attend.  In addition, given that in the decision herein, the Board  concludes that the apportionment of the Veteran's compensation benefits from June 1, 2006 to May 1, 2007, was proper, no conceivable prejudice to the Veteran's former spouse could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Therefore, the Board may proceed with appellate review of the Veteran's appeal.



II. Analysis

The Veteran appeals a May 2007 special apportionment decision in which the RO granted the Veteran's former spouse an apportionment of his compensation benefits from June 1, 2006 to May 1, 2007.  Specifically, the Veteran's former spouse was awarded $135 per month, effective from June 1, 2006, and $139 per month effective from December 1, 2006.  The award was terminated on May 1, 2007, based on a divorce decree, dated in April  2007.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  Under 38 U.S.C.A. § 5307, all or any part of a veteran's benefits may be apportioned if the veteran's spouse and/or children are not residing with the veteran and the veteran is not discharging his or her responsibility for the spouse or children's support.  38 U.S.C.A. § 5307 (2010); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2010).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other person in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents and the apportionment claimants.  Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451 (2010).

In this case, VA records show service connection has been established for posttraumatic stress disorder (100 percent), bilateral hearing loss (90 percent), vertigo (10 percent), and tinnitus (10 percent).  The Veteran's combined service-connected disability evaluation is 100 percent, effective from July 1, 2004.  

The evidence of record reflects that the Veteran and his former spouse were legally married in March 2005 and divorced in April 2007.  The divorce decree was issued in April 2007.  

From February 2006 until the divorce in April 2007, the Veteran did not reside with his then-wife.  

In May 2006, the Veteran's then-wife filed a claim for apportionment of the Veteran's compensation benefits.  She stated that in February 2006, the Veteran walked out of their home and that since that time, she had experienced financial hardship.  She noted that she was unable to work due to health problems.  In support of her claim, she provided financial information and noted that her monthly income was $498 in disability benefits from the Social Security Administration (SSA).  In addition, she reported that her monthly expenses totaled $913.  Specifically, she paid $336 for house payment; $258 for car payment; $85 for lot rent; $64 for phone bill; $90 for utilities; $60 for medication; and $20 for visits to doctors.  Thus, her net income after expenses was -$415.      

In a February 2007 letter, the RO notified the Veteran of his spouse's claim for apportionment and requested that he furnish information regarding his income and expenses.  In April 2007, the Veteran submitted a financial declaration indicating that his total monthly income was $3781, which consisted of $2905 in VA disability benefits and $881 in SSA disability benefits.  In addition, with respect to his monthly living expenses, he paid $2269 in miscellaneous monthly living expenses, such as car insurance, church tithes, and cigarettes; $395 in rent or house payments; $250 in food; $290 in utilities; $70 for home telephone; $150 for cellular telephone; $40 for clothing; and $250 for medical expenses.  The Veteran's total average monthly expenses was $3714.  Thus, his net income after expenses was $67.     

In a May 2007 special apportionment decision, the RO granted the Veteran's former spouse an apportionment of his compensation benefits from June 1, 2006 to March 1, 2007.  The award was terminated on March 1, 2007, based on a notice from the Veteran's attorney, dated in February 2007.  Subsequently in May 2007, this was revised to extend to May 1, 2007, based on the divorce decree in April 2007.  The RO noted that the Veteran had a positive income cash flow while his former spouse did not.  In addition, the RO stated that the information provided did not in any way show that the amount apportioned to the Veteran's former spouse would create a hardship, and it was evident that it would help his former spouse significantly.  The Veteran subsequently appealed the May 2007 determination,   

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, the Veteran stated that during the period of the apportionment, from June 1, 2006 to May 1, 2007, he had financially supported his then-spouse.  He noted that during that period of time, his then-wife lived in a trailer and he paid the rent for the lot on which the trailer was located.  The Veteran further indicated that during the period of time in question, he also paid his then-wife's car insurance, and phone, food, and electric bills.  In addition, he maintained that his wife had received a lump sum payment of $28,000 from her former employer.            

In the instant case, the Board concurs with the RO and finds that the apportionment of the Veteran's compensation benefits from June 1, 2006 to May 1, 2007, was proper.  The evidence shows that the Veteran and his former spouse were not living together during the time in question.  In this regard, the Board recognizes the Veteran's contention that during the time in which the apportionment was granted, from June 1, 2006 to May 1, 2007, although he was not living with his then-spouse, he was still financially supporting her and paying her bills.  However, the Board observes that the Veteran has provided no documentation to support his contention.  In his financial declaration, submitted in February 2007, he did not refer to any money being allotted to his spouse.  Regardless, the Board need not address the question of whether the Veteran was discharging reasonably his responsibility for his then-wife's support.  While 38 C.F.R. § 3.450 requires a finding that a veteran is not reasonably discharging his duties to provide for a spouse, 38 C.F.R. § 3.451 has no such requirement.  Rather, that section provides that regardless of any other provision regarding apportionment, where hardship is shown to exist, VA compensation may be specially apportioned between the veteran and his spouse on the basis of the facts in the individual case, so long as it does not cause undue hardship to the veteran or other persons in interest.        

In this case, the Board finds that the evidence shows hardship on the part of the Veteran's then-spouse.  The evidence does not show that the monthly apportionment would cause the Veteran undue hardship, as he reported that his monthly income exceeded his monthly expenses when he submitted financial information.  On the other hand, his former spouse's expenses exceeded her income.  This was so during the period of time in question, from June 1, 2006 to May 1, 2007.  The Board recognizes the Veteran's contention that his former spouse had received a lump sum payment of $28,000 from her former employer.  However, the Board notes that in the February 2011 Travel Board hearing, the Veteran was not clear as to exactly when she had received the lump sum.  Initially, he stated that she had received the payment within the month after they were married, which would have been in approximately April 2005, prior to the apportionment period.  In addition, when specifically asked when she had received the lump sum payment, he noted in May 2006 or May 2007.  The Board further observes that the Veteran has provided no documentation that his former wife received a lump sum payment of $28,000 during the apportionment period.  Thus, the Board finds that there is no evidence of record to support the Veteran's contention that his former spouse received a lump sum payment of $28,000 during the period of time in question.     

The Board notes that under VA's own guidelines, an apportionment of less than 20 percent of the veteran's benefits would not provide a reasonable amount for any apportionee, and ordinarily undue hardship is not recognized until more than 50 percent is apportioned.  The $135/$139 amount apportioned is greatly below the 20 percent level, and clearly not above the 50 percent level of the Veteran's compensation benefits.  In this case, the Board finds that it would not work a hardship on the Veteran if he were to provide a portion of his VA benefits for his then-spouse's support.  As stated above, the Veteran's monthly income exceeded his monthly expenses during the period in question, while his then-spouse's did not.  

Based on the foregoing, the Board finds that the record does not demonstrate that an apportionment of the Veteran's compensation benefits from June 1, 2006 to May 1, 2007, would have resulted in a financial hardship for the Veteran.  In the judgment of the Board, hardship contemplates an inability to pay for essentials such as clothing, food, shelter, or medical expenses.  In this case, it remains clear that an apportionment on behalf of his then-spouse would not have resulted in such deprivations with regard to the Veteran.  Therefore, the Board finds that special apportionment of the Veteran's compensation benefits from June 1, 2006 to May 1, 2007, was proper.  There is a preponderance of evidence against the Veteran's claim that his then-spouse was not entitled to an apportionment of his VA compensation benefits.


ORDER

The apportionment of the Veteran's compensation benefits from June 1, 2006 to May 1, 2007, was proper; the Veteran's appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


